Case 6:18-cv-01544-PGB-GJK Document 27 Filed 05/21/19 Page 1 of 2 PageID 190



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,

v.                                                    Case No: 6:18-cv-1544-Orl-40GJK

LAKEESHA TUCKER, LAKEESHA
TUCKER LLC and SIMPLIFIED
FINANCIAL SERVICES, LLC,

                    Defendants.
                                        /

                                        ORDER

      This cause is before the Court on United States' Motion for Partial Default

Judgment on Counts I, II, and III of the Complaint (Doc. 23) filed on February 8, 2019,

and United States’ Motion for Partial Default Judgment on Count IV of the Complaint (Doc.

24) filed on March 28, 2019. The United States Magistrate Judge has submitted a report

recommending that the motions be granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed May 2, 2019 (Doc. 26), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     United States' Motion for Partial Default Judgment on Counts I, II, and III of

the Complaint (Doc. 23) is GRANTED.
Case 6:18-cv-01544-PGB-GJK Document 27 Filed 05/21/19 Page 2 of 2 PageID 191



       3.     United States’ Motion for Partial Default Judgment on Count IV of the

Complaint (Doc. 24) is GRANTED.

       4.     The Clerk is DIRECTED to enter judgment against Defendants, jointly and

severally, in the amount of $1,628,046.50, and to close the file.

       DONE AND ORDERED in Orlando, Florida on May 21, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            2
